               Case 3:20-cr-00412-B Document 1 Filed 08/07/20                       Page 1 of 33 PageID 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the                                 FILED
                                                 Northern District of __________
                                              __________              Texas
                                                                                               August 7, 2020
                  United States of America                      )                        KAREN MITCHELL
                             v.                                 )                    CLERK, U.S. DISTRICT COURT
                                                                )      Case No.
                                                                )                 3:20-MJ-
                  DAMIEN WILLIAMS                               )
                                                                )                   3:20-MJ-821-BT
                                                                )
                          Defendant(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 20, 2020 through July, 28 2020 in the county of                        Dallas        in the
     Northern          District of        Texas             , the defendant(s) violated:

            Code Section                                                 Offense Description
18 U.S.C. §§ 1594(a), 1591                   Attempted Child Sex Trafficking
(a) & (b)(2)




         This criminal complaint is based on these facts:

See the attached affidavit.




         ✔ Continued on the attached sheet.
         u


                                                                                           Complainant’s signature

                                                                                       James Cutbirth, SA HSI
                                                                                            Printed name and title

$JHQWVZRUQDQGVLJQDWXUHFRQILUPHGYLDUHOLDEOHHOHFWURQLFPHDQVSXUVXDQWWR)HG5&ULP3


Date: 8/7/2020
                                                                                              Judge’s signature

City and state:           Dallas, Texas                                  REBECCA RUTHERFORD, U.S. Magistrate Judge
                                                                                            Printed name and title
     Case 3:20-cr-00412-B Document 1 Filed 08/07/20             Page 2 of 33 PageID 2



                          AFFIDAVIT IN SUPPORT OF
                    APPLICATION FOR CRIMINAL COMPLAINT

       I, James Cutbirth, a Special Agent with U.S. Immigration and Customs

Enforcement (ICE), Homeland Security Investigations (HSI), being first duly sworn, state

as follows:


                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Department of Homeland Security, ICE/HSI,

in Dallas, Texas assigned to the North Texas Trafficking Task Force (NTTTF). I have

been a criminal investigator for approximately four years. I have received training from

the Federal Law Enforcement Training Center (FLETC) and have been the lead

investigator for various investigations across multiple disciplines including, but not

limited to, human trafficking. As a law enforcement officer, I have used a variety of

methods to investigate criminal activity including, but not limited to, visual surveillance,

witness interviews, the use of search warrants, confidential informants, and undercover

agents. I have been the Affiant for and have participated in the execution of numerous

search warrants and arrest warrants.

       2.      In preparation for this affidavit, I have discussed the facts of this case with

other law enforcement agents/officers within HSI and the NTTTF. The information

contained in this affidavit is based on my personal knowledge, information I received

from other law enforcement agents assisting in this investigation, and what I have learned

from the other sources specifically discussed herein. Because this affidavit is being

Affidavit in Support of
Application for Criminal Complaint—Page 1
      Case 3:20-cr-00412-B Document 1 Filed 08/07/20                          Page 3 of 33 PageID 3



submitted for the limited purpose of securing an arrest warrant, I have not included every

fact known to me concerning this investigation.

        3.       This affidavit sets forth facts and suggests reasonable inferences from those

facts, establishing that there is probable cause to believe that between June 20, 2020 and

July 28, 2020 in the Dallas Division of the Northern District of Texas and elsewhere,

Damien WILLIAMS committed the offense of Attempted Child Sex Trafficking in

violation of 18 U.S.C. §§ 1594(a), 1591(a) & (b)(2).

                                           PROBABLE CAUSE

        4.       HSI Special Agents currently assigned to the NTTTF initiated a proactive

operation targeting human traffickers who exploit social media websites to recruit

juvenile victims to engage in commercial sex acts.

        5.       Between June 20, 2020, and July 28, 2020, Damien WILLIAMS engaged

with HSI undercover agents (UCAs) representing themselves as a juvenile female.

WILLIAMS communicated with the UCAs utilizing cellular telephone number 678-531-

3278 and via social media “Website A”1 utilizing username “KING DAME_16.”

                          POSITIVE IDENTIFICATION OF WILLIAMS

        6.       WILLIAMS utilized username “KING DAME_16” on Website A to

communicate with an UCA. The account page associated with the username “KING

DAME_16” contained multiple photographs depicting WILLIAMS. Special Agents


1 I know the name of the social media platform Website A, but in the interest of protecting ongoing investigations
involving this website I do not list it here.

Affidavit in Support of
Application for Criminal Complaint—Page 2
     Case 3:20-cr-00412-B Document 1 Filed 08/07/20         Page 4 of 33 PageID 4



compared photographs from Website A with those drawn from Department of Motor

Vehicles databases. Special Agents confirmed a positive match.




              COMMUNICATIONS BETWEEN WILLIAMS AND UCAs

       7.      Communications between WILLIAMS and the UCAs have been

summarized and organized below for clarity. All definitions and interpretations are based

on my training and experience as a law enforcement agent.

       8.      On June 20, 2020, WILLIAMS initiated communications with the UCA.

The following is a summary of the communications conducted via a messaging

application within Website A and does not include every word exchanged.


Affidavit in Support of
Application for Criminal Complaint—Page 3
        Case 3:20-cr-00412-B Document 1 Filed 08/07/20                          Page 5 of 33 PageID 5



        Participant Name                               Date                                Message

            WILLIAMS                                6/20/2020                          Hey lil momma

                 UCA                                6/20/2020                             Who’s this

            WILLIAMS                                6/22/2020                            A new friend

                 UCA                                6/22/2020                  I ain’t lookin 4 friends but I
                                                                                   am guessin ur a pimp
            WILLIAMS                                6/22/2020                          Ur a smart girl

            WILLIAMS                                6/22/2020                    But ion want u to get the
                                                                                misconception that the rest
                                                                                of the world has about the
                                                                                            P2
                 UCA                                6/22/2020                        I been wit Ps b4

            WILLIAMS                                6/22/2020                  That’s wats up…So wats ur
                                                                                 situation now lil momma
                 UCA                                6/22/2020                    Ii’m talkin 2 a couple Ps
                                                                                and deciding wut I want 2
                                                                                             do
            WILLIAMS                                6/22/2020                    Dig that…I hope u make
                                                                                      the right choice.
                                                                                678-531-3278 Cincinnati
                                                                                            Redd
                 UCA                                6/22/2020                        Where u from tho

            WILLIAMS                                6/22/2020                   The name tells u where I’m
                                                                                 from…M in Chattanooga
                                                                                   Tennessee right now

After WILLIAMS initiated conversation, the UCA informed WILLIAMS, “I ain’t

lookin for friends but I am guessin ur a pimp.” WILLIAMS confirmed when he replied,

“Ur a smart girl.” After the UCA informed WILLIAMS that he/she worked for pimps

2   “P” is a common abbreviation used in the human trafficking subculture to refer to a Pimp

Affidavit in Support of
Application for Criminal Complaint—Page 4
     Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 6 of 33 PageID 6



in the past, WILLIAMS asked the UCA about his/her current situation. The UCA

informed WILLIAMS that he/she was currently talking to other pimps before deciding.

WILLIAMS replied, “Dig that…I hope u make the right choice.” WILLIAMS then

gave the UCA his moniker “Cincinnati Red,” his phone number (678) 531-3278, and

identified his location as Chattanooga, Tennessee. WILLIAMS acknowledged the UCA

previously engaged in the sale of commercial sex under the authority of another pimp and

encouraged the UCA to “make the right choice” by joining his human trafficking

organization (HTO).

       9.      Between June 22, 2020 and June 23, 2020, WILLIAMS continued to

communicate with the UCA. The following is a summary of the communications and

does not include everything said during the exchange.

    Participant Name                          Date                  Message

        WILLIAMS                            6/22/2020        Do this for me. Send me
                                                           three recent pics. One face
                                                           n 2 full body, front n back
        WILLIAMS                            6/22/2020      I got a question, well I got
                                                            a lot of questions, but this
                                                           one can decide whether the
                                                           other ones even need to be
                                                                      asked…
        WILLIAMS                            6/22/2020      Do u fell a P should get his
                                                            money soley from a bitch
                                                            that he pimpin on or does
                                                             he have several avenues
                                                                that bring cash in?
            UCA                             6/22/2020      I don’t care how he get his
                                                             money if I’m livin good



Affidavit in Support of
Application for Criminal Complaint—Page 5
     Case 3:20-cr-00412-B Document 1 Filed 08/07/20                          Page 7 of 33 PageID 7



         WILLIAMS                                6/22/2020                          Perfect answer

         WILLIAMS                                6/22/2020                   I knew u were a smart girl

              UCA                                6/22/2020                  You out on the blade tho?3

         WILLIAMS                                6/22/2020                    When it’s a blade to be
                                                                              on…Chattanooga more
                                                                            ads. Lotta bored tricks 4 wit
                                                                                        cash
         WILLIAMS                                6/22/2020                      So how long u been
                                                                                    renegading?5
              UCA                                6/22/2020                        I don’t renegade

              UCA                                6/22/2020                  I only worked when I had a
                                                                                         P
         WILLIAMS                                6/22/2020                     So u not working now?

              UCA                                6/22/2020                  No I just ended it with a P
                                                                                a couple weeks ago
         WILLIAMS                                6/22/2020                   Say lil momma…Ain’t no
                                                                             need in dragging ya feet,
                                                                              the choice is clear…I’m
                                                                            right here…It’s time to put
                                                                             them big girl panties on n
                                                                               let’s get back at it. Ya
                                                                                        dig…

In this exchange, WILLIAMS asked the UCA to send him photos of him/her and then

asked the UCA “Do u fell a P should get his money soley from a bitch that he pimpin on

or does he have several avenues that bring cash in?” This question was posed by

WILLIAMS to test the UCA to make sure he/she understood WILLIAMS’ dominance


3 “Blade” is a common term within the human trafficking subculture used to refer to an area where women walk to
display themselves while selling commercial sex. This is commonly along a road.
4 “Tricks” is a common term within the human trafficking subculture used to refer to commercial sex customers.
5 “Renegade” is a common term within the human trafficking subculture used to refer to a prostitute who engages in

commercial sex acts who is not under the authority of a pimp.

Affidavit in Support of
Application for Criminal Complaint—Page 6
     Case 3:20-cr-00412-B Document 1 Filed 08/07/20                           Page 8 of 33 PageID 8



over victims within his HTO. The UCA’s response passed WILLIAMS’ test.

WILLIAMS then sent several memes containing captions about pimping and loyalty.

WILLIAMS asked the UCA if he/she was “renegading.” WILLIAMS asked the UCA

if he/she was currently engaged in the sale of commercial sex. The UCA told him he/she

was not, and WILLIAMS replied, “Ain’t no need in dragging ya feet, the choice is

clear…I’m right here…It’s time to put them big girl panties on n let’s get back at it. Ya

dig…” WILLIAMS offered to instruct the UCA in re-entering the commercial sex

industry and encouraged him/her to join his HTO.

        10.      On June 23, 2020, the UCA responded to WILLIAMS’s request. The

following is a summary of the communications from June 23, 2020 through July 1, 2020

and does not include everything said during the exchange.

          Participant Name                           Date                                Message

              UCA                                6/23/2020                             Wuts ur fee 6

         WILLIAMS                                6/23/2020                     Based on the fact that u
                                                                                 seem like a real go-
                                                                              getta…1500 won’t be shit
                                                                              to a real boss bitch like u
                                                                                         right.
         WILLIAMS                                6/23/2020                          678-531-3278

              UCA                                6/23/2020                       I think I could get that

         WILLIAMS                                6/23/2020                             I know u can



6“Fee” is a common term within the human trafficking subculture used to refer to a “choosing fee.” This fee is paid
by human trafficking victims to their trafficker or pimp to join their human trafficking organization.

Affidavit in Support of
Application for Criminal Complaint—Page 7
     Case 3:20-cr-00412-B Document 1 Filed 08/07/20          Page 9 of 33 PageID 9



        WILLIAMS                            6/23/2020       U say u had a couple P’s u
                                                             were talking to…I’m just
                                                            tryna c where I’m at in this
                                                               race to aquire the prize
                                                                      which is u
        WILLIAMS                            6/24/2020         Hit my line lil baby…I’m
                                                                 bout to log off here
        WILLIAMS                            6/24/2020              678-531-3278

        WILLIAMS                            6/25/2020        Damn…I must have come
                                                              in second or third place.
                                                               Still ain’t heard a word
                                                                    from u lil baby
        WILLIAMS                            6/30/2020                  Say there

            UCA                             7/1/2020                What’s up?

        WILLIAMS                            7/1/2020          U never gonna use that
                                                                   number huh
            UCA                             7/1/2020               I will text u

        WILLIAMS                            7/1/2020               678-531-3278


In this exchange, the UCA asked WILLIAMS what the fee was to join his HTO.

WILLIAMS stated that his fee would be $1,500.00 and then provided the same phone

number, 678-531-3278. Between June 24, 2020 through July 1, 2020, WILLIAMS

initiated conversations with the UCA in order to recruit him/her to join his HTO.

WILLIAMS questioned the UCA several times as to why he had not heard from

him/her. After WILLIAMS made multiple attempts to engage the UCA, the UCA agreed

to speak to WILLIAMS via text message with the number he provided, 678-531-3278.




Affidavit in Support of
Application for Criminal Complaint—Page 8
    Case 3:20-cr-00412-B Document 1 Filed 08/07/20                          Page 10 of 33 PageID 10



          TEXT MESSAGES EXCHANGED OVER CELLULAR NETWORK

        11.      On July 1, 2020 WILLIAMS and the UCA continued to communicate via

text messages from cellular telephone number 678-531-3278. The text messages

exchanged were sent by WILLIAMS to an HSI recorded telephone number. The

following is a summary of the communications and does not include everything said

during the exchange.

          Participant Name                          Date                                Message

         WILLIAMS                                 7/2/2020                     So u have folks 7 or nah

              UCA                                 7/2/2020                      Nah im done wit him

              UCA                                 7/2/2020                     So how much u gonna
                                                                                 charge for the fee
         WILLIAMS                                 7/2/2020                     1500…But u can make
                                                                                     mine here
         WILLIAMS                                 7/2/2020                          How old r u

              UCA                                 7/2/2020                            16 almost 17

         WILLIAMS                                 7/2/2020                          Lord haff mercy

         WILLIAMS                                 7/2/2020                     U tryna send me to jail

              UCA                                 7/2/2020                    If u can post the ads i will
                                                                              try to get some car dates 8
         WILLIAMS                                 7/2/2020                        Send me sum pics


WILLIAMS asked the UCA again whether he/she had a pimp. The UCA confirmed

7 “Folks” is a common term within the human trafficking subculture used to refer to HTO members including both
traffickers and victims.
8 “Car dates” are a common term within the human trafficking subculture to refer to when a prostitute completes a

commercial sex act inside a vehicle.

Affidavit in Support of
Application for Criminal Complaint—Page 9
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20         Page 11 of 33 PageID 11



he/she was not working under the authority of a pimp. The UCA asked WILLIAMS

again how much he is going to charge for his fee. WILLIAMS responded that the fee

was $1,500.00 but told the UCA he/she could “earn” the fee when he/she met

WILLIAMS. WILLIAMS asked the UCA his/her age is and the UCA replied “16

almost 17.” WILLIAMS acknowledged the UCA’s status as a juvenile and knowledge

that his intentions were against the law when he replied “Lord haff mercy U tryna send

me to jail.” The UCA told WILLIAMS that he/she would respond to customers when

WILLIAMS posted a commercial sex advertisement on the internet. WILLIAMS

acknowledged and told the UCA to “Send me some pics.”


     POSTING OF COMMERCIAL SEX ADVERTISEMENT BY WILLIAMS

       12.     On July 6, 2020, WILLIAMS continued to communicate with the UCA.

The following is a summary of the text communications and does not include everything

said during the exchange.

  Participant Name                    Date                       Message

      WILLIAMS                      7/6/2020      I need a number and an area to put in
                                                                 this ad
          UCA                       7/6/2020                 214-935-3820

      WILLIAMS                      7/6/2020      http://dallas.skipthegames.com/female-
                                                          escorts/caucasian_w/car-
                                                            play/418044476871
      WILLIAMS                      7/6/2020       I need u to stay in constant contact with
                                                                       me
      WILLIAMS                      7/6/2020      Errytime u bout to go on a date u text me



Affidavit in Support of
Application for Criminal Complaint—Page 10
    Case 3:20-cr-00412-B Document 1 Filed 08/07/20                          Page 12 of 33 PageID 12



       WILLIAMS                          7/6/2020                  Quick visit (15 mins) 75-80 Half hour
                                                                         125-150 Hour 200-250 9
       WILLIAMS                          7/6/2020                   Let me know when u get responses


WILLIAMS asked the UCA for his/her phone number to link to the commercial sex

advertisement. The UCA provided WILLIAMS with an HSI recorded telephone

number, 214-935-3820. WILLIAMS sent the UCA the hyperlink directing him/her to

the commercial sex advertisement he posted on the commercial sex website

www.skipthegames.com. WILLIAMS demonstrated his authority over the UCA when

he instructed him/her “to stay in constant contact with me” and “Errytime u bout to go

on a date u text me.” WILLIAMS instructed the UCA to charge commercial sex

customers $75.00 to $80.00 for a quick visit, $125.00-$150.00 for a half an hour, and

$200.00-$250.00 for a full hour. WILLIAMS told the UCA “Let me know when u get

responses.”

        CONTINUED COMMUNICATIONS BETWEEN WILLIAMS AND UCAs

        13.      On July 6, 2020, WILLIAMS continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.



          Participant Name                           Date                               Message



9“Quick visit” is a common term in the human trafficking subculture to refer to a commercial sex act in which the
customer only stays long enough to ejaculate and leaves immediately afterwards

Affidavit in Support of
Application for Criminal Complaint—Page 11
      Case 3:20-cr-00412-B Document 1 Filed 08/07/20                           Page 13 of 33 PageID 13



            WILLIAMS                                 7/6/2020                      How much u have now

                 UCA                                 7/6/2020                                  700

            WILLIAMS                                 7/6/2020                    Take a pic n send it to me

            WILLIAMS                                 7/6/2020                   Yeah babes. When u gonna
                                                                                      send that money
            WILLIAMS                                 7/6/2020                   …Do western union with a
                                                                                  test question 2 separate
                                                                                 transactions….300 each.
                                                                                Hold the rest to have some
                                                                                bread to handle ur business
            WILLIAMS                                 7/6/2020                    Name: Damien Williams
                                                                                   Send to: Chattanooga
                                                                                 Tennessee Test Question:
                                                                                 whats my daddy10 name?
                                                                                         King Dame

In this exchange, WILLIAMS asked the UCA how much he/she had earned in

commercial sex proceeds. The UCA told WILLIAMS he/she had earned seven hundred

dollars. WILLIAMS asked the UCA for photographic proof of the commercial sex

proceeds earned. WILLIAMS instructed the UCA to send the commercial sex proceeds

to him through a money transfer service. WILLIAMS instructed the UCA to send

$300.00 in two separate transactions. WILLIAMS told the UCA that he/she could keep

one hundred dollars. WILLIAMS told the UCA to transfer the commercial sex proceeds

to “Damien Williams” in “Chattanooga Tennessee” and use the test question “whats my

daddy name?” with the answer of “King Dame.”




10   “Daddy” is a common term in the human trafficking subculture used to refer to a pimp or trafficker.

Affidavit in Support of
Application for Criminal Complaint—Page 12
     Case 3:20-cr-00412-B Document 1 Filed 08/07/20                          Page 14 of 33 PageID 14



        14.      On July 7, 2020 and continuing through July 8, 2020, WILLIAMS

continued to communicate with the UCA. The following is a summary of the

communications and does not include everything said during the exchange.

          Participant Name                           Date                                 Message

         WILLIAMS                                 7/7/2020                     U cant make up an excuse
                                                                                to go to a Walgreens or
                                                                                Walmart…U gonna b in
                                                                                         and out
         WILLIAMS                                 7/7/2020                      Ur not playing with my
                                                                                 time n energy are u lil
                                                                                        momma
         WILLIAMS                                 7/7/2020                      Not really showing the
                                                                               effort im expecting out of
                                                                                   my bottom bitch 11
         WILLIAMS                                 7/8/2020                         U gonna have to do
                                                                                     western union
         WILLIAMS                                 7/8/2020                            Use my name

         WILLIAMS                                 7/8/2020                         With a test question

         WILLIAMS                                 7/8/2020                              I have no id

         WILLIAMS                                 7/8/2020                          Damien Williams

              UCA                                 7/8/2020                      What was the question
                                                                               thing u wanted me to put
                                                                                       on there?
         WILLIAMS                                 7/8/2020                       Question: Who is the
                                                                                   number one snow
                                                                                  bunnie 12? Answer:
                                                                                   Heathergingersnap


11 “Bottom bitch” is a common term in the human trafficking subculture used to refer to an experienced human
trafficking victim who is trusted and aids the trafficker by managing some of the daily operations within the HTO.
12 “Snow bunnie” is a common term in the human trafficking subculture used to refer to a Caucasian woman

engaged in commercial sex.

Affidavit in Support of
Application for Criminal Complaint—Page 13
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 15 of 33 PageID 15



        WILLIAMS                             7/8/2020     Really seem like u playing

        WILLIAMS                             7/8/2020       But dig this. I don’t have
                                                             the time or patience for
                                                                       games
        WILLIAMS                             7/8/2020       Cuz all i c is a lot of text
                                                           that have no meaning and
                                                                   full of games
        WILLIAMS                             7/8/2020     Say….A bih can make her
                                                            mouth fry ice cream. Im
                                                            going off wat u do. Fuck
                                                                     wat u say
        WILLIAMS                             7/8/2020       U talk a good one but ur
                                                                action sho nothing
        WILLIAMS                             7/8/2020     Im starting to think ur a lil
                                                          girl playing on the phone n
                                                           internet with a grown ass
                                                                       real P
        WILLIAMS                             7/8/2020     But it don’t take 2 days to
                                                                 send any money
        WILLIAMS                             7/8/2020     I have had a bih that made
                                                             me sum money but had
                                                          such a hard time getting it
                                                                        to me

In this exchange, WILLIAMS began to express frustration because the UCA had not yet

sent him the commercial sex proceeds. WILLIAMS again provided instructions for the

UCA to transfer the commercial sex proceeds earned on July 6, 2020. WILLIAMS

again provided the name “Damien Williams” with a different test question of “Who is the

number one snow bunny” with the answer “Heathergingersnap.” Throughout July 8,

2020, WILLIAMS continued to berate the UCA for not sending the commercial sex

proceeds and questioned the UCA’s loyalty.




Affidavit in Support of
Application for Criminal Complaint—Page 14
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 16 of 33 PageID 16



       CONTINUED COMMUNICATIONS BETWEEN WILLIAMS AND UCAs

       15.     On July 10, 2020, WILLIAMS continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

        Participant Name                       Date               Message

        WILLIAMS                             7/10/2020          Kandi Lucas

        WILLIAMS                             7/10/2020      Walmart 2 Walmart or
                                                                western union
        WILLIAMS                             7/10/2020     Chattanooga Tennessee
                                                                    37411
        WILLIAMS                             7/10/2020     I need the senders name
                                                         and city n state and senders
                                                                phone number
        WILLIAMS                             7/10/2020    Ash…So wats up…I got
                                                          this lady here damn near
                                                         hostage so I can go get that
                                                                     bread
             UCA                             7/10/2020           Yeah I sent it

        WILLIAMS                             7/10/2020    I need tge senders name,
                                                         phone number, amount and
                                                                  tcn number
        WILLIAMS                             7/10/2020       And who sent it and
                                                                    amount
             UCA                             7/10/2020     it was 650 she used my
                                                         phone number and I had to
                                                           use my ride’s ID so the
                                                                name is …….
        WILLIAMS                             7/10/2020   Western union or Walmart
                                                                   2walmart
             UCA                             7/10/2020        Walmart 2 walmart

        WILLIAMS                             7/10/2020       Reference number


Affidavit in Support of
Application for Criminal Complaint—Page 15
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20           Page 17 of 33 PageID 17



             UCA                             7/10/2020              923339200


WILLIAMS previously explained to the UCA that he did not have an identification

document. WILLIAMS provided the name “Kandi Lucas” to be used when sending the

commercial sex proceeds via money transfer service. WILLIAMS instructed the UCA

to send the proceeds using Walmart to Walmart or Western Union. After the UCA told

WILLIAMS he/she transferred the proceeds, WILLIAMS asked the UCA for a

reference number. The UCA provided the unique reference number 923339200 required

to receive the transfer.


         TRANSFER OF COMMERCIAL SEX PROCEEDS TO WILLIAMS

       16.     On July 10, 2020, HSI Special Agents transferred six hundred fifty dollars

to WILLIAMS via Walmart to Walmart. The recipient listed was “Kandi Lucas,

Chattanooga Tennessee.” WILLIAMS sent a text message to the UCA confirming

receipt of the commercial sex proceeds.

      CONTINUED COMMUNICATION BETWEEN WILLIAMS AND UCA

       17.     On July 10, 2020, WILLIAMS continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

        Participant Name                       Date                   Message

        WILLIAMS                             7/10/2020            Number no good



Affidavit in Support of
Application for Criminal Complaint—Page 16
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 18 of 33 PageID 18



            UCA                              7/10/2020      I sent it to kandy lucas

        WILLIAMS                             7/10/2020            Kandi lucas

            UCA                              7/10/2020        I spelled it with a y

        WILLIAMS                             7/10/2020       No transaction found

            UCA                              7/10/2020      i went like 5 different
                                                           places and had to pay all
                                                           my money in gas and all
                                                                      that
        WILLIAMS                             7/10/2020            Can u work

        WILLIAMS                             7/10/2020     U send me all the way to
                                                            this Walmart and aint a
                                                               damn thing there
        WILLIAMS                             7/10/2020    Lil momma wat u get outta
                                                                playing wit a P?
        WILLIAMS                             7/10/2020        Ok…Its going thru

        WILLIAMS                             7/10/2020     The misspelled name held
                                                                    it up
        WILLIAMS                             7/10/2020            850 to go

            UCA                              7/10/2020      So the money did come
                                                                   thru ok?
        WILLIAMS                             7/10/2020             Yes baby

        WILLIAMS                             7/10/2020    Give me one more day like
                                                           the other day n ima rent a
                                                                car n come get u
       WILLIAMS                      7/10/2020               I do wat i say also so
                                                           whenever u ready to work
                                                            to get the rest up let me
                                                                      know
While attempting to retrieve the commercial sex proceeds, WILLIAMS continued to

communicate with the UCA. The UCA informed WILLIAMS that he/she sent the


Affidavit in Support of
Application for Criminal Complaint—Page 17
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20           Page 19 of 33 PageID 19



proceeds to the name “kandy lucas” as WILLIAMS had previously directed.

WILLIAMS corrected the UCA that the name he provided was spelled, “Kandi Lucas”

and that the wire transfer transaction could not be located. The UCA explained to

WILLIAMS that the proceeds WILLIAMS previously allowed him/her to keep was

spent traveling to five different locations attempting to transfer the commercial sex

proceeds. WILLIAMS immediately followed the UCA’s complaint with, “Can u

work.” WILLIAMS chastised the UCA for making him travel to pick up the proceeds at

Walmart when there “aint a damn thing there” and “wat u get outta playing with a P?”

WILLIAMS informed the UCA the wire transfer was going through and the UCA still

had eight hundred fifty dollars left to pay on his one thousand five hundred dollar

choosing fee. The UCA asked for clarification that the commercial sex proceeds were

received by WILLIAMS, and he stated, “Yes baby.” WILLIAMS further encouraged

the UCA that if he/she continued to earn commercial sex proceeds such as those

demonstrated earlier, he would come and pick up the UCA.

          CONTINUED COMMUNICATION BETWEEN WILLIAMS AND UCA

       18.     On or about July 12, 2020, WILLIAMS continued to communicate with

the UCA. The following is a summary of the communications and does not include

everything said during the exchange.

        Participant Name                       Date                    Message

        WILLIAMS                             7/12/2020             Say babygirl….



Affidavit in Support of
Application for Criminal Complaint—Page 18
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20          Page 20 of 33 PageID 20



        WILLIAMS                             7/12/2020      If u can work Monday i can
                                                                   have u here this
                                                            week…One of my old girls
                                                               came back n i think ima
                                                            rent an spot thru air bnb for
                                                                         yall
        WILLIAMS                             7/12/2020       She cool n can turn u on to
                                                                 some or her regulars
        WILLIAMS                             7/12/2020        That’s her…Her name is
                                                                        Mary
            UCA                              7/12/2020          I can work tomorrow

        WILLIAMS                             7/12/2020Wat time u want me to post
                                                            the ad babygirl
       WILLIAMS                  7/12/2020             N u stay leaving off the
                                                                 Daddy
           UCA                   7/12/2020             When r u coming to get
                                                                  me?
       WILLIAMS                  7/12/2020             The day after u send the
                                                       remaining bread on that
                                                         very reasonable fee.
During this exchange, WILLIAMS refers to the UCA as “baby girl,” and tells the UCA

if he/she sells commercial sex on Monday, he can transport the UCA to Chattanooga,

Tennessee that same week. WILLIAMS informed the UCA that he had another

trafficking victim working under his authority and she can introduce her regular

commercial sex customers to the UCA. WILLIAMS sent the UCA five photographs of

his trafficking victim and told the UCA “Her name is Mary.” The UCA acknowledged

receiving pictures of the victim and told WILLIAMS that he/she could work the next

day. WILLIAMS stated, “Wat time u want me to post the ad babygirl” and corrected

the UCA for not addressing him as “Daddy.” The UCA asked WILLIAMS when he

planned on coming to pick up the UCA to bring him/her back to Chattanooga, Tennessee.

Affidavit in Support of
Application for Criminal Complaint—Page 19
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 21 of 33 PageID 21



WILLIAMS replied, “The day after u send the remaining bread on that very reasonable

fee.”

        19.    WILLIAMS continued to communicate throughout the day of July 12,

2020. The following is a summary of the communications and does not include

everything said during the exchange.

        Participant Name                       Date                Message

              UCA                            7/12/2020   Ain’t that a long drive tho?
                                                          U don’t mind coming all
                                                              the way out here?
        WILLIAMS                             7/12/2020     Can u get on the bus?

        WILLIAMS                             7/12/2020              Plane?

        WILLIAMS                             7/12/2020              Train?

              UCA                            7/12/2020    I don’t think I can without
                                                                       an ID
        WILLIAMS                             7/12/2020      I mean Megabus don’t
                                                                    check ID
        WILLIAMS                             7/12/2020       And grey hound wont
                                                            either if i buy the ticket
                                                                      online
        WILLIAMS                             7/12/2020     So just trust me babygirl

        WILLIAMS                             7/12/2020    Errytime u say something
                                                         to me it should either start
                                                         wit daddy or end wit daddy
              UCA                            7/12/2020           I will daddy

        WILLIAMS                             7/12/2020   Ok babygirl…Just be ready

        WILLIAMS                             7/12/2020     Hope u have a great day
                                                           tomorrow. And u gotta
                                                            send that bread ASAP

Affidavit in Support of
Application for Criminal Complaint—Page 20
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 22 of 33 PageID 22



During this exchange, the UCA asked WILLIAMS if the distance between Chattanooga,

Tennessee and Dallas, Texas would cause a problem with him trafficking the UCA.

WILLIAMS asked the UCA if he/she could not “get on a bus,” “Plane,” or “Train.”

The UCA again reminded WILLIAMS about her age and status as a juvenile by telling

him that he/she did not possess an identification document. WILLIAMS told the UCA

an identification document is not checked when traveling on “Megabus” and “grey

hound wont either if i buy the ticket online.” WILLIAMS told the UCA to “just trust me

babygirl” and instructed the UCA again to refer to him as “daddy.” WILLIAMS told

the UCA to “just be ready” and “have a great day tomorrow” earning commercial sex

proceeds. WILLIAMS ended the conversation by instructing the UCA to send the

commercial sex proceeds he/she earned as soon as possible.


       20.     WILLIAMS continued to communicate with the UCA on July 13, 2020.

The following is a summary of the communications and does not include everything said

during the exchange.

       Participant Name                        Date                  Message

        WILLIAMS                             7/13/2020        How my babygirl doing
                                                                        today
             UCA                             7/13/2020          I’m good my Aunt is
                                                              getting ready to leave so
                                                              I’m ready to work when
                                                                 you ready to post it
        WILLIAMS                             7/13/2020       Send me that number u use

             UCA                             7/13/2020             214-935-3820


Affidavit in Support of
Application for Criminal Complaint—Page 21
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 23 of 33 PageID 23



        WILLIAMS                             7/13/2020
                                                     The app acting crazy, Says
                                                        i cant post in the USA
     WILLIAMS                    7/13/2020                 Im Tryna post the
                                                       ads…Megapersonal and
                                                      skip the games is tripping
WILLIAMS initiated communications, calling the UCA “babygirl.” The UCA told

WILLIAMS that his/her guardian will be leaving soon and he/she can sell commercial

sex whenever WILLIAMS is ready to post the commercial sex advertisement.

WILLIAMS asked for the UCA’s phone number that was previously used. He then told

the UCA the website he was attempting to use, would not allow him to post the

commercial sex ad in the United States of America. WILLIAMS further explained to

the UCA, “Im Tryna post the ads…Megapersonal and skip the games is tripping,”

         SECOND POSTING OF A COMMERCIAL SEX ADVERTISMENT

       21.     On July 13, 2020, WILLIAMS posted a second commercial sex

advertisement on the website www.tagged.com. WILLIAMS utilized photographs from

his previous commercial sex advertisement posted on www.skipthegames.com on July

10, 2020. The advertisement described the UCA as “19”, “In a Relationship,”

“Caucasian/White,” “Catholic,” and “Straight.”

       22.     WILLIAMS continued to communicate with the UCA on July 14, 2020.

The following is a summary of the communications and does not include everything said

during the exchange.




Affidavit in Support of
Application for Criminal Complaint—Page 22
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 24 of 33 PageID 24



       Participant Name                        Date               Message

        WILLIAMS                             7/14/2020       Did u get any calls

        WILLIAMS                             7/14/2020          U did good?

            UCA                              7/14/2020     I got a couple set up for
                                                         this afternoon I didn’t have
                                                          time for all the tricks last
                                                                     night
            UCA                              7/14/2020        Where did u post?

        WILLIAMS                             7/14/2020     Ancient Chinese secret

        WILLIAMS                             7/14/2020     Hoe much did u make.

            UCA                              7/14/2020          500 last night

        WILLIAMS                             7/14/2020
                                                    This what i want u to do.
                                                      Im gonna get this rental
                                                     today. But ima need u to
                                                   send me 400 ASAP u keep
                                                    100. We gonna say that’s
                                                     12. U have to make 300
                                                    today that’s it…And with
                                                   them 2 or 3 u have lined up
                                                         that will be easy
During this exchange, WILLIAMS asked the UCA how many responses the UCA

received from the commercial sex advertisement posted on July 13, 2020. The UCA told

WILLIAMS he/she made several arrangements to sell commercial sex after he/she

“didn’t have time for all the tricks last night.” The UCA asked WILLIAMS where he

posted the commercial sex advertisement and WILLIAMS replied, “Ancient Chinese

secret.” WILLIAMS asked the UCA how much he/she earned from selling commercial

sex and the UCA stated “500 last night.” WILLIAMS then instructed the UCA, “send

Affidavit in Support of
Application for Criminal Complaint—Page 23
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 25 of 33 PageID 25



me 400 ASAP u keep 100. U have to make 300 today that’s it…And with them 2 or 3 u

have lined up that will be easy.”

      CONTINUED COMMUNICATION BETWEEN WILLIAMS AND UCA

          REGARDING TRANSFER OF COMMERCIAL SEX PROCEEDS

       23.     WILLIAMS continued to communicate with the UCA on July 15, 2020.

The following is a summary of the communications and does not include everything said

during the exchange.

       Participant Name                        Date               Message

        WILLIAMS                             7/15/2020      Send that bread n I’m
                                                               coming to Texas
        WILLIAMS                             7/15/2020   We gonna work there for a
                                                                      min
        WILLIAMS                             7/15/2020   Just was seeing when u was
                                                            gonna try to send that
             UCA                             7/15/2020     If I send it tomorrow u
                                                              coming Thursday?
        WILLIAMS                             7/15/2020              Friday

             UCA                             7/15/2020    I hope Friday morning my
                                                          aunt talking about leaving
                                                          for a trip Friday night and
                                                            she wants me to go with
                                                                       her
        WILLIAMS                             7/15/2020     Do u have a lot of stuff?

             UCA                             7/15/2020        Can I take 3 bags?

        WILLIAMS                             7/15/2020   Yeah…3 cool…U can take
                                                                more if u need
             UCA                             7/15/2020    I only got 3 really I don’t
                                                               have much stuff


Affidavit in Support of
Application for Criminal Complaint—Page 24
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20         Page 26 of 33 PageID 26



        WILLIAMS                             7/15/2020 That’s Aiight…The way
                                                           you work…U will
During this exchange, WILLIAMS told the UCA that as soon as the commercial sex

proceeds were sent to him, he would travel to Texas to retrieve the UCA. WILLIAMS

informed the UCA that he would be keeping the UCA in Texas for a short amount of

time to sell commercial sex under his authority. The UCA asked WILLIAMS when he

planned on traveling to Texas and WILLIAMS replied, “Friday.” The UCA

acknowledged and informed WILLIAMS that his/her guardian was making plans to go

on a trip that same day. WILLIAMS asked the UCA “Do u have a lot of stuff?” and the

UCA replied “Can I take 3 bags?” WILLIAMS gave the UCA his permission and told

the UCA “U can take more if u need.” The UCA informed WILLIAMS that he/she did

not have that many possessions, and WILLIAMS acknowledged, “That’s aiight…The

way you work…U will.”

                SECOND TRANSFER OF COMMERCIAL SEX PROCEEDS

       24.     On July 16, 2020, WILLIAMS and the UCA continued to communicate

about the transfer of commercial sex proceeds. The following is a summary of the

communications and does not include everything said during the exchange.

       Participant Name                        Date                Message

             UCA                             7/16/2020    What city and zip code do I
                                                                  send it to?
        WILLIAMS                             7/16/2020      Chattanooga 37411

        WILLIAMS                             7/16/2020          Wats the total?



Affidavit in Support of
Application for Criminal Complaint—Page 25
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20          Page 27 of 33 PageID 27



             UCA                             7/16/2020                  500

             UCA                             7/16/2020              763461477

             UCA                             7/16/2020         That’s the reference
                                                                      number
        WILLIAMS                             7/16/2020         Hey…I got it babygirl

On July 16, 2020, HSI Agents transferred five hundred dollars to WILLIAMS via

Walmart to Walmart. The recipient of the transfer was “Susan Cocke.” The UCA gave

WILLIAMS the reference number “763461477” with an amount of “500.”

WILLIAMS confirmed he received the commercial sex proceeds when he said, “Hey…I

got it babygirl.”

       25.     On July 16, 2020, at approximately 12:45 p.m., WILLIAMS

communicated with the UCA via a telephone call on an HSI recorded telephone number.

The following is a summary of the communications between WILLIAMS, utilizing

telephone number 678-531-3278, and the UCA utilizing an HSI recorded telephone

number. This does not include every word exchanged.

       26.     WILLIAMS told the UCA, “So I got my guy trying to get the car from

Tweedies now it’s a little spot that takes cash for the rental.” WILLIAMS told the UCA

that after he gets the car its an “11 hour 24 minute” drive to get to the UCA. The UCA

asked WILLIAMS what time he would be arriving to pick up him/her and WILLIAMS

replied, “I’m going to drive straight through. When I tell you I’m leaving count eleven

and a half hours from right then.” The UCA told WILLIAMS that 5 a.m. would be the


Affidavit in Support of
Application for Criminal Complaint—Page 26
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20          Page 28 of 33 PageID 28



best time for him/her to leave and WILLIAMS stated, “we will do about five or six.”

“Ill text you and let you know when he got the car and bringing it to me and from that

point on I’m on the road.”

       27.     Throughout July 16, 2020, WILLIAMS maintained communication with

the UCA while he prepared to travel to Dallas, Texas to pick up the UCA. The following

is a summary of the communications and does not include everything said during the

exchange.

       Participant Name                        Date                  Message

        WILLIAMS                             7/16/2020      My dude i had getting the
                                                            car for me his card wasn’t
                                                           accepted. And tweeties the
                                                           cash place had no cars. One
                                                             return in the morning. I
                                                           have to b the first mf at the
                                                             lot to get it. Do not get
                                                                   discouraged.
             UCA                             7/16/2020     so what time am i supposed
                                                               to be ready to leave?
        WILLIAMS                             7/16/2020     Icant get a car til tomorrow

        WILLIAMS                             7/16/2020       Definitely tommorw 8-9

             UCA                             7/16/2020      ok i hope ur for sure daddy
                                                            my aunt wants to leave for
                                                                     the beach
        WILLIAMS                             7/16/2020       U don’t have to hope…U
                                                            showed n proved so i gotta
                                                                   do the same
             UCA                             7/16/2020       Ok daddy I will be ready

        WILLIAMS                             7/16/2020               U better


Affidavit in Support of
Application for Criminal Complaint—Page 27
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20           Page 29 of 33 PageID 29




       During this exchange, WILLIAMS informed the UCA that he would not be

traveling that night to pick up the UCA because there were no vehicles available to rent.

WILLIAMS explained his intention to be the first customer the next morning at

“tweeties” to pick up a vehicle and told the UCA to “not get discouraged.”

WILLIAMS told the UCA he would arrive “definitely tommorw 8-9.” The UCA

informed WILLIAMS that his/her guardian was planning on traveling out of town and

he/she would be ready. WILLIAMS ended the conversation by instructing the UCA, “U

better.”

       28.     On July 17, 2020, WILLIAMS continued to communicate his intention to

travel to Dallas, Texas to pick up the UCA. The following is a summary of the

communications and does not include everything said during the exchange.

       Participant Name                        Date                   Message

        WILLIAMS                             7/17/2020       At the rental place now
                                                            babygirl…Waiting on the
                                                             return so we can rent it
             UCA                             7/17/2020      What time u gonna get here
                                                                      daddy?
        WILLIAMS                             7/17/2020         Cant even get a car.

        WILLIAMS                             7/17/2020            R u scared to fly

             UCA                             7/17/2020       I’m not scared but I don’t
                                                                think they let me on
                                                                  without a fake ID
             UCA                             7/17/2020         I don’t think 16 is old
                                                               enough to get a ticket

Affidavit in Support of
Application for Criminal Complaint—Page 28
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20          Page 30 of 33 PageID 30



        WILLIAMS                             7/17/2020       The bus u can. I know for
                                                                       sure
              UCA                            7/17/2020       Yea but you don’t have a
                                                                       car?
        WILLIAMS                             7/17/2020       They want 400 for 2 days

              UCA                            7/17/2020       I sent u 500 yesterday tho

        WILLIAMS                             7/17/2020               U right…

        WILLIAMS                             7/17/2020       U were sending tgat foe a
                                                                     rental?
        WILLIAMS                             7/17/2020            Or on my fee

During this exchange, WILLIAMS informed the UCA that he was unsuccessful in

renting a vehicle. WILLIAMS asked the UCA “R u scared to fly.” The UCA expressed

concern that he/she would not be able to fly without a false identification document. The

UCA re-emphasize his/her age when he/she said, “I don’t think 16 is old enough to get a

ticket.” WILLIAMS acknowledged and informed the UCA that he/she could travel on a

bus without an identification document. WILLIAMS told the UCA the car rental

business wanted “400 for 2 days.” The UCA reminded WILLIAMS that he previously

received five hundred dollars in commercial sex proceeds the day before. WILLIAMS

acknowledged, “U right…” and then asked “U were sending tgat foe a rental? Or on my

fee.”

        29.    Continuing July 17, 2020, WILLIAMS and the UCA continued to

communicate with each other. The following is a summary of the communications and

does not include everything said during the exchange.


Affidavit in Support of
Application for Criminal Complaint—Page 29
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20        Page 31 of 33 PageID 31



       Participant Name                        Date               Message

            UCA                              7/17/2020     I thought u had a car and
                                                              girls and everything
        WILLIAMS                             7/17/2020     Babygirl…Dont for one
                                                         minute think i dont want u
                                                         here. But u also gotta work
                                                                     wit me.
        WILLIAMS                             7/17/2020      Cuz this team i have is
                                                          really a bunch of bullshit
            UCA                              7/17/2020   If u dont even have enough
                                                           money to rent a car how
                                                         are u gonna teach me about
                                                                    the game?
        WILLIAMS                             7/17/2020     I have more than enough

        WILLIAMS                             7/17/2020    U haven’t even got that
                                                            small ass fee up n u
                                                         questioning me bout shit.
        WILLIAMS                             7/17/2020    U can have this lil bit of
                                                                 money back
        WILLIAMS                             7/17/2020   U suppose to sit back n let
                                                                 me do this
            UCA                              7/17/2020    Ur gonna send the 1400
                                                                    back?
        WILLIAMS                             7/17/2020    650 plus 500 dont equal
                                                                    1400
            UCA                              7/17/2020    So ur gonna send all that
                                                                     back
        WILLIAMS                             7/17/2020     That’s the best thing to
                                                            do…I have never let
                                                           nobody tell me wat to
                                                          do…And im not bout to
                                                                  start now
        WILLIAMS                             7/17/2020    Wat name u want to use

            UCA                              7/17/2020   ……….. ……, TX …..




Affidavit in Support of
Application for Criminal Complaint—Page 30
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20           Page 32 of 33 PageID 32



During this exchange, the UCA began to question WILLIAMS’s status and previous

story that he was the head of a HTO. WILLIAMS reassured the UCA of his desire to

have the UCA join his HTO and expressed dissatisfaction with his “team.” The UCA

again questioned WILLIAMS’s lack of funds and ability to earn proceeds operating an

HTO. WILLIAMS answered the UCA’s concern by stating, “I have more than

enough.” WILLIAMS began chastising the UCA for not being able to earn his required

fee in order to join his HTO and told the UCA “U can have this lil bit of money back.”

WILLIAMS corrected the UCA regarding the amount of money he previously received

in commercial sex proceeds from him/her. When the UCA asked for verification that

WILLIAMS was returning the commercial sex proceeds, WILLIAMS told the UCA “I

have never let nobody tell me wat to do…And im not bout to start now.” The UCA

provided WILLIAMS with a name, city, and zip code to return the commercial sex

proceeds.

       30.     On July 28, 2020, the UCA re-engaged WILLIAMS about not returning

the commercial sex proceeds. WILLIAMS did not respond and has not attempted to

communicate with the UCA since July 17, 2020.

                                             CONCLUSION

       31.     Based on the foregoing facts and circumstances, I respectfully submit that

there is probable cause to believe that between June 20, 2020 and July 28, 2020, in the

Dallas Division of the Northern District of Texas and elsewhere, Damien WILLIAMS



Affidavit in Support of
Application for Criminal Complaint—Page 31
   Case 3:20-cr-00412-B Document 1 Filed 08/07/20            Page 33 of 33 PageID 33



committed the offense of Attempted Child Sex Trafficking in violation of 18 U.S.C.

§§ 1594(a), 1591(a) & (b)(2).




                                             Respectfully submitted,



                                             JAMES CUTBIRTH
                                             Special Agent
                                             Homeland Security Investigations



Signature confirmed via reliable electronic means on the     7 th day of August, 2020,
pursuant to Fed. R. Crim. P. 4.1.


                                             __________________________________
                                             HON. REBECCA RUTHERFORD
                                             UNITED STATES MAGISTRATE JUDGE




Affidavit in Support of
Application for Criminal Complaint—Page 32
